Ti-ie Chancellor.
The object of the suit is to have a just and equitable distribution of the property among the lawful creditors of Samuel Hewlings. The original assignment being out of the way, and the money and effects being collected by the complainant, it only remained to ascertain the mode in which distribution was to be made. The master has calculated the claims and interest up to the 9th of August, 1814, being the date of the last assignment, and I think with propriety. The complainant, as assignee, is, upon general principles, bound to pay all lawful debts due and owing by the insolvent debtor, up to the time of making application for a discharge ; and if this principle is to prevail, there can be no doubt that the claim in dispute should be allowed, if just in itself. But the difficulty in this case arises from the terms of the decree of October, 1828. This decree, as we have already seen, directs a dividend among the creditors generally, and specifies the amount found due to the original assignees by the master’s report, as the amount on which they are to receive dividends. At first view, the meaning of the decree appears to be that adopted by the master, and such construction would seem to conform best to the words of the decree ; and yet I cannot understand why it is so framed, as to bar any claims of the assignees after the 17th of December, 1811, while at the same time the claims of others ate allowed up to 1814. I do not find that they have forfeited any rights as general credi*575tors. At the same time it is to be observed, that on examination of the claims presented and allowed by the master, there are none subsequent to the 17th of December, 181 (, the date of the first assignment. It does not appear that any such were presented, and no question has been raised on the subject.
I think the better construction of the decree is this ; that the complainant is to distribute among the creditors according to the provisions of the insolvent act; and that, in so doing, he is to take the sums found due to Newbold, Haines, and Isaac Hew-lings, as the sums actually due without further examination, up to the 17th of December, 1811—they having already been computed up to that tjme. That computation is to be considered by the complainant as final and settled; but as to any claims not previously adjusted, they are to stand in the same situation as others. At all events, the terms of the decree do not necessarily exclude such a construction ; and that being the case, I feel bound to give it an interpretation which shall consist with equity, and the principles of the statute upon which this part of the decree is founded. To say that the distribution is to be made agreeably to the statute, and yet to exclude a debt coming within its provisions, without any cause assigned, is a contradiction which the court cannot adopt.
My conclusion, therefore, is, that the claim is not barred by the fair construction of the decree, and, if right in itself, should be allowed and a dividend awarded upon it. It does not appear, however, that the master has examined into the consideration or validity of the claim. He has merely stated it, and, conceiving it to be excluded by the decree, has disallowed it, without any inquiry into the merits.
The .exception must be allowed, but the complainant must have an opportunity to investigate the merits of the claim, if he shall desire it.
The second exception relates to the allowance made the as-signee by the master.
The order of 1828 directed a taxation of the expenses of the suit, and of the allowance to be made the assignee for trouble, time and expenses. The master has allowed for time, trouble, and expenses, including interest for payments necessarily made *576before any funds came to hand, the sum of nine hundred dollars. According to the calculation of the master, which is made with great care and particularity, the interest on the advancements amounts to three hundred and fifty dollars and ninety-five cents, leaving a balance of five hundred and foity-nine dollars and five cents as a compensation to the complainant for all his trouble, care, and responsibility. This appears to be a large sum ; but when it is considered that this matter has been pending upwards of sixteen years, and that it may not be closed under a year or two more, (distribution among the numerous creditors being not yet made,) I cannot say that it is unreasonable,, or that it requires the interference of the court. No complaint has been made of any want of attention or faithfulness in the complainant. If the interests of creditors had been neglected in his hands, the case would be altered materially, and the court would take care not to reward negligence.
The second exception is disallowed.
The third exception relates to the interest allowed upon advances.
This allowance appears to me to be correct, especially when the items are all exhibited, as in this case, and when it is not a mere lumping charge. If interest has been received upon monies in hand, since the property has been collected, it would be right that such interest should be accounted for in the final settlement. That matter was not before the master, and is not necessarily connected with the exception.
The third exception is also disallowed.